Walker, J.
Billingsly & Waller were partners in trade. Billingsly sold his interest in the stock and business to Waller, taking an indemnity bond from Waller, with McDonald as security, conditioned .that Waller should pay the firm debts, amongst which was one to T. W. House & Co. Waller placed claims in *386the hands of Moore for collection, with instructions to pay the House & Co debt. Moore collected from Glover more than sufficient means to discharge the debt, and does- not sl)ow what he has done with them. On the trial in the county court, the jury found fKO against him. Moore, having this money in his bands, under the- special instructions of Waller to pay the House & Co. debt, and save- Billingsly harmless, became a trustee of an express trust, and is liable as such now to McDonald, who paid Billingsly after he had paid House & Co. In another view of this case:, Moore is liable to' the appellant McDonald, as the garnishee in the case, although he denies, in his answers, having any money belonging to Waller in his hands The evidence most clearly contradicts his answer, arid shows that he received the money from Glover and others, and had in no way accounted for it.
The judgment of the district court is- erroneous and is reversed, - and judgment will be entered for the amount due McDonald, against Moore and his securities on- his- appeal bond from the county- court.
‘ Reversed and rendered.